 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO.1 TO FORBEARANCE AND AMENDMENT AGREEMENT

 

This AMENDMENT NO. 1 TO FORBEARANCE AND AMENDMENT AGREEMENT, dated as of March
7, 2017 (this “Amendment”), is made by and among ALLIQUA BIOMEDICAL, INC., a
Delaware Corporation (the “Borrower”), AQUAMED TECHNOLOGIES, INC., a Delaware
corporation (the “Guarantor”; the Borrower and the Guarantor are each also
referred to herein individually as an “Obligor” and collectively as the
“Obligors”) and PERCEPTIVE CREDIT HOLDINGS, L.P., a Delaware limited partnership
(the “Lender”). Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Forbearance Agreement (defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantor and the Lender are parties to a Forbearance
and Amendment Agreement dated as of January 26, 2017 (as amended or otherwise
modified, the “Forbearance Agreement”); and

 

WHEREAS, the Borrower has requested that the Lender agree to certain amendments
and modifications to the Forbearance Agreement as further described herein; and

 

WHEREAS, the Lender is willing to agree to such amendments and modifications
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I
AMENDMENTS to FORBEARANCE AGREEMENT

 

The provisions of the Forbearance Agreement referred to below are hereby amended
in accordance with this Article I.  Except as expressly so amended, the parties
hereto expressly acknowledge and agree that all other terms and provisions of
the Forbearance Agreement and each other Loan Document shall continue in full
force and effect in accordance with its terms.

 

SECTION 1.1 Amendment to Section 2.1. Section 2.1(b) is hereby amended and
restated in its entirety as follows:

 

(b)       The “Termination Date” shall mean the earlier of (i) April 30, 2017,
and (ii) the date when the Lender becomes aware that any other Default (other
than any Specified Default) has occurred and is continuing. Upon the occurrence
of the Termination Date the Lender may, with respect to either or both of the
Specified Defaults, pursue any rights and remedies available to it under the
Credit Agreement or any other Loan Document, or pursuant to law or otherwise,
with respect to any Defaults that have then occurred and are outstanding
(including the Specified Defaults), including, but not limited to, declaring all
or any portion of the outstanding principal amount of the Loan and other
Obligations to be immediately due and payable, imposing a default rate of
interest in respect of the Obligations in accordance with Section 3.6 of the
Credit Agreement, or pursuing any or all other rights and remedies of the Lender
as a secured party under the UCC, the Pledge and Security Agreement or any other
Loan Document.

 

 1 

 



ARTICLE II
MISCELLANEOUS

 

SECTION 2.1 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

 

SECTION 2.2 No Waiver. The Lender’s agreement not to pursue its rights and
remedies until the occurrence of the Termination Date as described in Section
2.1 of the Forbearance Agreement is temporary and limited in nature. Except as
expressly provided herein, (i) nothing contained herein shall be deemed to
constitute a waiver of the Specified Defaults or any other Default or Event of
Default or compliance with any term or condition contained in the Credit
Agreement or any of the other Loan Documents or constitute a course of conduct
or dealing among the parties and (ii) the Lender reserves all rights, privileges
and remedies under the Credit Agreement and the other Loan Documents.

 

SECTION 2.3 Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 2.4 Integration. This Amendment incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

SECTION 2.5 Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Article XI thereof and all rules of interpretation set
forth in Article I thereof.

 

SECTION 2.6 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart.

 

SECTION 2.7 Effectiveness. This Amendment shall become effective upon the
Lender’s execution and delivery of this Amendment and the receipt by the Lender
of counterparts of this Amendment duly executed and delivered by all other
parties hereto.

 

 2 

 



SECTION 2.8 Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, the Obligors each jointly and severally agree that all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Credit Agreement and the other Loan Documents shall remain unmodified and
shall continue to be, and shall remain, in full force and effect in all
respects.  The amendments and other waivers and modifications set forth in this
Amendment shall be limited precisely as provided for herein to the provisions
expressly amended herein or otherwise modified or waived hereby and shall not be
deemed to be an amendment to, waiver of, consent to or modification of any other
term or provision of the Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lender under the Credit Agreement or any of the
Loan Documents.

 

[Signature pages to follow]

 

 3 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       ALLIQUA BIOMEDICAL, INC.       By /s/ Brian Posner   Name:
Brian Posner   Title: Chief Financial Officer       GUARANTOR:       AQUAMED
TECHNOLOGIES, INC.       By: /s/ Brian Posner   Name: Brian Posner   Title:
Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Forbearance Agreement]

 



 

 

LENDER:       PERCEPTIVE CREDIT HOLDINGS, LP       By Perceptive Credit
Opportunities GP, LLC,   its general partner       By /s/ Sandeep Dixit    
Sandeep Dixit     Chief Credit Officer         By /s/ Sam Chaula   Name: Sam
Chaula   Title: Portfolio Manager  

 

[Signature Page to Amendment No. 1 to Forbearance Agreement]

 



 

 

